Exhibit 10.7
 
MUTUAL RELEASE AGREEMENT


This document is a mutual release (“Release”) between ALGAE DYNAMICS CORP., a
Canadian corporation (the “Company”), and SANDRA ELSLEY, an Ontario resident
(“Elsley”).  At times, the individual and entity set forth above will be
collectively referred to as the “Parties.”
 
WHEREAS, Elsley currently serves as Vice President - Corporate Communications of
the Company; and
 
WHEREAS, Elsley desires to resign from all offices and positions with the
Company and the Company has determined to accept such resignation, effective
immediately; and
 
WHEREAS, the Parties wish to confirm the terms of their agreements relating to
such resignation and all matters set forth herein;
 
NOW, THEREFORE, intending to be legally bound hereby, the Parties hereto agree
as follows:
 
1. Resignation – Effective as of the date of this Release, Elsley hereby resigns
as Vice President - Corporate Communications of the Company, and any other
office or position of employment or engagement with the Company or any affiliate
thereof.
 
2. Consideration – In connection with the execution of this Release, all
unvested options previously granted to Elsley shall be vested and
notwithstanding any provision thereof which terminates such options prior to
their expiration as a result of the termination of employment, such options
shall remain exercisable until their expiration.
 
3.   Release - Subject to the terms and conditions of this Release and for and
in consideration of the promises and covenants contained herein, the Parties do
hereby remise, release, acquit, and forever discharge each other and their
officers, directors, employees, agents, servants, representatives, lawyers,
accountants, successors, assigns,  insurers and all other persons, firms or
corporations who can or may be liable, of and from any and all actions, causes
of action, claims, demands, damages, costs, loss of services, covenants,
contracts, agreements, judgments, expenses and compensation whatsoever in law or
in equity, and all known and unknown damages of whatsoever nature, whether past,
present or future, and all results of such damages on account of or in any way
growing out of or resulting to or from Elsley’s employment by the Company, and
any and all potential other claims and causes of action between the Parties from
the beginning of time to the date of the execution of this Release.
 
4. No Assignment - The Parties represent and warrant that no party has
heretofore assigned to any other person or entity all or any portion of any
claim whatsoever which any party in these matters may have or may have had or
may claim in the future to have against the persons and entities hereby
released.
 
5. No Admission of Liability - It is further understood and agreed that this
Release is not to be construed as an admission of liability on the part of the
persons, firms and corporations who are hereby released, by whom liability is
expressly denied.  Each party hereto shall bear their own legal fees and costs
in the matters set forth herein except to the extent that same have been
reimbursed heretofore.
 
6. Integration Clause - All Parties further understand and agree that there is
no promise or agreement on the part of the persons, firms, and corporations who
are released to do or omit to do any act or thing not herein mentioned, that
this Release contains the entire agreement among the parties hereto, and that
the terms of this Release are contractual and not a mere recital.
 
7. Representation by Counsel - All Parties further state that they have been
represented by counsel in this matter and have either read the forgoing Release,
or have had it read to them, understand the contents hereof, and sign the same
as their own free act.
 
8. Execution in Counterparts - This Release may be executed by the Parties in
counterparts, which, collectively, shall constitute one agreement.  This Release
shall become effective on the date of the Parties’ exchange, by facsimile or
otherwise, of executed signature pages.
 
WHEREFORE, the parties hereto have signed this Release this 17th day of
February2015.
 
WITNESSES:
                                  Sandra Elsley, individually                  
    ATTEST:      ALGAE DYNAMICS CORP.                 By:           Paul Ramsay,
President            


